USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TONES ALLY FILED
MARCOS CALCANO, ON BEHALF OF DOC #: —
HIMSELF AND ALL PERSONS SIMILARLY DATE FILED: __3/9/2020___
SITUATED,
Plaintiff,
-against- 19 Civ. 9730 (AT)
STYLIST’S OWN LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the initial pretrial conference scheduled for March 26, 2020, shall
proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on March 26,
2020, at 12:20 p.m. with both parties on the line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
